Title: To George Washington from John Jay, 18 April 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 18th April 1779

I was last evening honored with your Excellency’s Favor of the 15th Inst., and now transmit Copies of two Acts of Congress, One of the 14th Inst., to prevent Persons going within the Enemy’s Lines unless authorized in the manner mentioned in it—The other of the 17th Instant repeals a former Act of the 16th March respecting the Enlistment of Waggoners, & establishing other Regulations on that Subject. I have the Honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient & Humble Servant
John JayPresdt
